Citation Nr: 0027565	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  99-11 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether an overpayment in the amount of $1,714 was 
properly created.

2.  Entitlement to waiver of recovery of an overpayment of 
disability compensation in the amount of $1,714.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from December 1981 to 
February 1986.

This case comes to the Board of Veterans' Appeals on appeal 
from a January 1999 decision by the Cleveland, Ohio 
Department of Veterans Affairs (VA) Regional Office Committee 
on Waivers and Compromises (Committee).  Due to the veteran's 
relocation to Tennessee, the veteran's claims file was 
transferred to the Nashville RO in May 1999.


FINDINGS OF FACT

1.  In June 1986, the veteran was awarded disability 
compensation at the combined rate of 40 percent which 
included additional compensation for his spouse and 
dependents.  

2.  Prior to May 1995, the veteran had been informed in 
writing, that he was receiving additional compensation 
benefits for his dependent spouse and children and that he 
should promptly notify VA of any change in dependency status 
to prevent an overpayment of benefits.

3.  In June 1998, the veteran submitted documentation showing 
that he was divorced in May 1995.

4.  In August 1998, the veteran's disability compensation 
benefits were reduced effective June 1, 1995, based the 
veteran's divorce.  This action created an overpayment.

5.  The veteran's failure to submit timely information 
regarding the change in his number of dependents does not 
rise to the level of fraud, misrepresentation, or bad faith. 

6.  Recovery of the overpayment would not be against the 
principles of equity and good conscience.


CONCLUSIONS OF LAW

1.  The overpayment of compensation benefits in the 
calculated amount of $1,714 was properly created.  38 
U.S.C.A. §§ 5107(b), 5112(b)(2), (10) (West 1991); 38 C.F.R. 
§§ 3.500(b)(2), 3.501(d)(2) (1999).

2.  Recovery of an overpayment of additional VA compensation 
benefits for a dependent spouse in the amount of $1,714, 
would not be against equity and good conscience.  38 U.S.C.A. 
§ 5302 (West 1991); 38 C.F.R. §§ 1.963(a), 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Facts

The veteran has been in receipt of VA disability compensation 
benefits since 1986.  In a July 1986 letter, the veteran was 
advised that he was receiving additional compensation for his 
spouse and dependent child.  In January 1989, he submitted a 
VA Form 21-686c, Declaration of Status of Dependents, on 
which he indicated that he was married and had two children.  
He also furnished a copy of his most recent child's birth 
certificate.  (The veteran's marriage certificate and birth 
certificate for his first child were already of record.)  In 
April 1990, the RO informed the veteran by letter that his 
disability compensation award included additional 
compensation for his spouse and children.  The RO also 
informed him that he must notify the VA immediately if there 
was any change in the number or status of his dependents.

In June 1998, the veteran submitted a VA Form 21-0538, Status 
of Dependents Questionnaire with attachments which revealed 
that the veteran was divorced in May 1995.  In an August 1998 
letter, the RO advised the veteran that his disability 
compensation benefits were being reduced effective June 1, 
1995 as a result of a change in his dependency and that such 
action created an overpayment.

In a September 1998 letter, the veteran admitted that he was 
divorced and stated that he advised the VA of his divorce in 
a July 18, 1995 letter.  The veteran submitted an unsigned 
copy of such letter.  

In September 1998, the veteran was informed, in writing, of 
an overpayment in the amount of $1,1714.  The veteran filed a 
timely request for waiver of the overpayment in October 1998.  
The Committee, in a January 1999 decision, found that 
although the veteran reported that he advised the VA of his 
May 1995 divorce in a July 1995 letter, there was no record 
of receipt of the July 1995 letter and pointed out that the 
veteran continued to accept payments which included an 
allowance for his spouse.  Thus, the Committee denied his 
request for waiver of the recovery of an overpayment on the 
basis that he was at fault in the creation of the debt for 
failure to notify VA in a timely fashion of the change in his 
dependency status following his divorce in May 1995 and that 
he was unjustly enriched.  

In an October 1998 financial status report, the veteran 
reported that he received income from the U.S. Postal Service 
and the VA totaling $2,254.  His expenses to include rent, 
food, utilities, child support, and other living expenses 
totaled $2,540.  Thus, his monthly expenses exceed his 
monthly income by approximately $300.  However, he also 
listed assets totally approximately $20,000, which included 
$500 cash in the bank, $3,500 in stocks, a truck, and a 
$16,000 motorcycle.

II.  Analysis

A.  Creation of the debt

Under applicable statutory and regulatory criteria, the 
effective date of a reduction or discontinuance of pension, 
compensation, or dependency and indemnity compensation 
benefits for a payee or dependent by reason of an erroneous 
award based solely on administrative error or error in 
judgment shall be the date of the last payment.  38 U.S.C.A. 
§ 5112(b) (10) (West 1991); 38 C.F.R. § 3.500(b) (2) (1999).  
The effective date of a reduction of pension or compensation 
by reason of marriage, annulment or divorce on or after 
October 1, 1982, or death of a dependent of a payee shall be 
the last day of the month in which such marriage, annulment, 
divorce or death occurs.  38 U.S.C.A. § 5112(b) (2) (West 
1991); 38 C.F.R. § 3.501(d) (2) (1999).

For purposes of reducing or discontinuing compensation 
benefits, a statement by a claimant/payee setting forth the 
month and year of the change of status which would result in 
a reduction or discontinuance of benefits to that person will 
be accepted to establish the change in status, in the absence 
of contradictory information.  38 C.F.R. § 3.213(a) (1999).

The veteran's status changed in May 1995, at which time he 
was divorced.  The effective date of a reduction or 
discontinuance of compensation by reason of divorce shall be 
the last day of the month in which such divorce occurs.  38 
U.S.C.A. § 5112(b)(2) (West 1991). There is no dispute in 
this case that he was divorced in May 1995.  Accordingly, the 
RO properly adjusted the veteran's compensation award to 
reflect that he no longer had a dependent spouse, effective 
June 1, 1995, the first day of the month following the 
divorce.

Prior to June 1995, he was properly paid compensation 
benefits at the rate specified for a veteran with a dependent 
spouse based on the information he had provided to the RO as 
detailed above.  However, as reflected by evidence of record, 
it is clear that he was paid benefits to which he had no 
legal entitlement following his divorce in May 1995.  
Nevertheless, the veteran contends that he advised the VA of 
the divorce via a July 1995 letter, and that he is not at 
fault in the creation of the overpayment because he fulfilled 
his responsibility of notification.  Accordingly, he believes 
that the VA was at fault with respect to creation of the 
overpayment.

Notwithstanding his contentions, the veteran continued to 
receive benefits in an amount that included compensation for 
a dependent spouse.  The fact that he continued to receive 
this compensation each month does not in any way support his 
claim that the overpayment was created by error of the VA.  
These arguments only reflect that he was possibly unaware of 
the monthly benefit amount, especially with consideration of 
the fact that cost of living increases would add an increased 
amount to his award each year.  Hence, while these arguments 
are plausible standing alone, these circumstances did not 
abrogate the reporting requirements for dependents which is 
at the crux of the issue in this case.  On this point, 
contrary to his assertions, there is simply no evidence of 
file that the veteran ever informed the RO of his change of 
marital status at the time of his divorce.  On review of the 
documents submitted, the Board notes that the separation and 
divorce degree indicate that the veteran's spouse retained 
the family home in Toledo, Ohio.  Nevertheless, the copy of 
the July 18, 1995 letter submitted by the veteran shows that 
same address as the veteran's new address.  The documentation 
does not indicate that the veteran and his spouse resided 
together subsequent to the divorce.  (The Board observes that 
the veteran advised the RO of his Tennessee address in June 
1998).     

Moreover, the veteran had been informed on various occasions 
that his compensation award included such additional 
benefits.  The bottom line here is that he had an obligation 
to notify the RO of his marital status change in a timely 
manner, and it is not shown that he actually did so for a 
number of years after the event in question, specifically, in 
1998.  That he knew of these reporting requirements is not in 
dispute based on the record.

In view of the foregoing, the Board finds that as there is no 
dispute as to the amount of the additional benefits paid on 
behalf of a dependent spouse, and there is no dispute as to 
the effective date of the event terminating entitlement to 
such benefits, and the effective date of termination was in 
accordance with statutory and regulatory requirements, the 
overpayment was properly created.

For the reasons discussed above, the Board finds that the 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule. 
Accordingly, the Board concludes that the overpayment of 
compensation benefits in the calculated amount of $1,714 was 
properly created. 

 
B.  Waiver of the debt

The Board notes that the Committee considered the facts in 
this case, and concluded that the veteran had not 
demonstrated fraud, willful misrepresentation, or bad faith 
in the creation of the overpayment now at issue.  
Notwithstanding this, however, the Board must render an 
independent determination in this regard.  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).  As there appears to be 
no indication of intent to deceive or to seek unfair 
advantage by the veteran, no legal bar to the benefit now 
sought is present.  See 38 C.F.R. § 1.963(a).

The sole question remaining is whether it would be against 
equity and good conscience for VA to require repayment of the 
instant indebtedness.  The veteran requested waiver of the 
debt as recovery would cause undue financial hardship.  The 
Committee denied waiver on the basis that recovery would not 
be against the principles of equity and good conscience.  The 
Board agrees.
  
In applying the equity and good conscience standard to a 
case, the factors to be considered by the adjudicator are:  
(1) whether actions of the debtor contributed to the creation 
of the debt, (2) whether collection would deprive the debtor 
or the debtor's family of basic necessities, (3) whether 
recovery of the debt would nullify the objective for which 
benefits were intended, (4) whether failure to make 
restitution would result in unfair gain to the debtor, and 
(5) whether the debtor has changed position to his detriment 
due to his reliance upon receipt of VA benefits.  
Additionally, the adjudicator must conduct a "balancing of 
the faults," weighing the fault of the debtor against any 
fault attributable to the VA.  38 C.F.R § 1.965(a)(1999).

The indebtedness at issue resulted from the veteran's failure 
to notify VA promptly of his divorce.  As set for the above, 
the Board finds that the veteran bears responsibility for the 
creation of the debt.  The record in this case reflects that 
the veteran was aware of the income/dependency reporting 
requirements applicable to his award of benefits, and has 
been so since the original grant. Thus, the veteran's failure 
to notify VA promptly of the change in his marital/dependency 
status as a result of his divorce in May 1995 violated the 
reporting requirements of 38 C.F.R. § 3.660 (1999).  Under 
the circumstances, the Board concludes that the veteran was 
at fault in the creation of the indebtedness.  Conversely, 
the record indicates that the RO acted promptly to remove the 
veteran's wife as a dependent upon being informed of the 
veteran's divorce.  Thus, VA was without fault in the debt's 
creation. 

With respect to whether recover of the overpayment would 
result in undue hardship to the veteran, the Board notes that 
the veteran's most recent Financial Status Report of 1998 
reflects that while his expenses exceeded his income by 
approximately $300, he had $20,000 in assets including $500 
in the bank and $3,500 in stock.  Moreover, his reported 
average monthly expenses include repayment of a private debt.  
He is expected to accord his debt to the government the same 
consideration as he accords his debts to private creditors.  
Also, he earns an income in addition to his disability 
compensation.  Additionally, it was not alleged or shown by 
this financial report that the actual repayment of this debt 
would deprive the veteran of the basic necessities of life 
(food, clothing, or shelter.)  Thus, based on the evidence of 
record, the Board finds that collection of this debt would 
not deprive the veteran of the basic necessities.   

The Board further finds that failure to make restitution of 
the overpayment totaling $1,714 would result in unfair gain 
to the veteran.  In effect, a waiver of this overpayment 
would allow the veteran to realize a gain (receipt of 
additional compensation benefits for which he was not 
entitled) based on his failure to notify VA promptly of his 
marital/dependency status change in May 1995.  Under such 
circumstances, the element of equity and good conscience 
pertaining to undue financial hardship is not considered to 
be of such significance as to outweigh the other critical 
elements cited herein (i.e., the veteran's fault in creation 
of debt and unjust enrichment to him if debt was waived) 
which favor the Government's right to collect the 
overpayment.  The Board does not find applicable to the facts 
in this case the other elements of the standard of equity and 
good conscience discussed above. Specifically, there is 
absolutely no evidence of fault on the part of VA, or any 
evidence that collection of the debt, either in whole or in 
part, would defeat the purposes for which benefits were 
intended, or evidence that the veteran changed his position 
to his detriment by reliance on VA benefits by giving up some 
other valuable right or legal obligation.

As the Board concludes that the veteran was at fault in the 
creation of the indebtedness in this case and that there is 
no evidence of record that the collection of the indebtedness 
would deprive the debtor of the basic necessities of the 
life, the Board finds that recovery of the overpayment of 
$1,714 would not be against the principles of equity and good 
conscience.  Accordingly, waiver of recovery of the 
overpayment is denied.  


ORDER

An overpayment of compensation benefits in the original 
amount of $1,714 was properly created, and the appeal is 
denied.  Waiver of recovery of an overpayment of compensation 
benefits in the amount of $1,714 is denied.


		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 

